DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Gatz on 10 September 2021.

The application has been amended as follows:
Replace claim 1 with:
A camera system with a complementary pixlet structure, the camera system comprising:
an image sensor configured to include at least one 2×2 pixel block including a first pixel, a second pixel, and two third pixels - the two third pixels are disposed at positions diagonal to each other in the 2×2 pixel block and include deflected small pixlets, which are deflected in opposite directions to be symmetrical to each other with 
a depth calculator configured to receive images acquired from the deflected small pixlets of the two third pixels and calculate a depth between the image sensor and an object using a parallax between the images,
wherein, when the first pixel is an “R” pixel, the second pixel is a “Y” pixel, and each of the two third pixels is a “W” pixel,
the image sensor:
uses the optical signal of a wavelength processed in the first pixel and the optical signal of a wavelength processed in the second pixel to generate an image based on a “G” optical signal, and
uses the optical signals of wavelengths processed in the two third pixels and the optical signal of the wavelength processed in the second pixel to generate an image based on a “B” optical signal,
wherein the “R” pixel is processing a red optical signal, wherein the “Y” pixel is processing a yellow optical signal, wherein the “W” pixel is processing a white optical signal, wherein the “G” optical signal is a green optical signal, and wherein the “B” optical signal is a blue optical signal.


Replace claim 5 as follows:

an image sensor configured to include at least one 2×2 pixel block including a first pixel, a second pixel, and two third pixels - the two third pixels are disposed at positions diagonal to each other in the 2×2 pixel block and include deflected small pixlets, which are deflected in opposite directions to be symmetrical to each other with respect to each pixel center, and large pixlets adjacent to the deflected small pixlets, respectively, and each pixlet includes a photodiode converting an optical signal to an electrical signal; and
a depth calculator configured to receive images acquired from the deflected small pixlets of the two third pixels and calculate a depth between the image sensor and an object using a parallax between the images,
wherein each of the deflected small pixlets of each of the two third pixels processes a “W” optical signal having a wavelength different from a “G” optical signal processed by each of the large pixlets of each of the two third pixels,
wherein the “W” optical signal is a white optical signal, and wherein the “G” optical signal is a green optical signal.

Replace claim 8 as follows:
A camera system with a complementary pixlet structure, the camera system comprising:

a depth calculator configured to receive images acquired from the deflected small pixlets of the two third pixels and calculate a depth between the image sensor and an object using a parallax between the images,
wherein, when the first pixel is a “G” pixel, the second pixel is a “Y” pixel, and each of the two third pixels is a “W” pixel,
the image sensor:
uses the optical signal of a wavelength processed in the first pixel and the optical signal of a wavelength processed in the second pixel to generate an image based on an “R” optical signal, and
uses the optical signals of wavelengths processed in the two third pixels and the optical signal of the wavelength processed in the second pixel to generate an image based on a “B” optical signal,
wherein the “G” pixel is processing a green optical signal, wherein the “Y” pixel is processing a yellow optical signal, wherein the “W” pixel is processing a white optical 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a camera system with a complementary pixlet structure, as required by the instant claim.  Specifically, the prior art of record fails to disclose the limitations:
wherein, when the first pixel is an “R” pixel, the second pixel is a “Y” pixel, and each of the two third pixels is a “W” pixel,
the image sensor:
uses the optical signal of a wavelength processed in the first pixel and the optical signal of a wavelength processed in the second pixel to generate an image based on a “G” optical signal, and
uses the optical signals of wavelengths processed in the two third pixels and the optical signal of the wavelength processed in the second pixel to generate an image based on a “B” optical signal,
wherein the “R” pixel is processing a red optical signal, wherein the “Y” pixel is processing a yellow optical signal, wherein the “W” pixel is processing a white optical signal, wherein the “G” optical signal is a green optical signal, and wherein the “B” optical signal is a blue optical signal.


Regarding claim 5, the prior art of record fails to disclose or reasonably suggest a camera system with a complementary pixlet structure, as required by the instant claim.  Specifically, the prior art of record fails to disclose the limitations:
wherein each of the deflected small pixlets of each of the two third pixels processes a “W” optical signal having a wavelength different from a “G” optical signal processed by each of the large pixlets of each of the two third pixels,
wherein the “W” optical signal is a white optical signal, and wherein the “G” optical signal is a green optical signal.
While the prior art of record does disclose a pixel structure with asymmetric divided pixels and performing parallax depth calculation, the art fails to disclose or render obvious that the divided pixels each have a different color associated with each side of the divided pixel in this green-white manner as disclosed.  Accordingly, the claim is considered allowable.

Regarding claim 8, the prior art of record fails to disclose or reasonably suggest a camera system with a complementary pixlet structure, as required by the instant claim.  Specifically, the prior art of record fails to disclose the limitations:

the image sensor:
uses the optical signal of a wavelength processed in the first pixel and the optical signal of a wavelength processed in the second pixel to generate an image based on an “R” optical signal, and
uses the optical signals of wavelengths processed in the two third pixels and the optical signal of the wavelength processed in the second pixel to generate an image based on a “B” optical signal,
wherein the “G” pixel is processing a green optical signal, wherein the “Y” pixel is processing a yellow optical signal, wherein the “W” pixel is processing a white optical signal, wherein the “R” optical signal is a green optical signal, and wherein the “B” optical signal is a blue optical signal.
Similar to claim 1, while the prior art of record does disclose a pixel structure with asymmetric divided pixels and performing parallax depth calculation, the art fails to disclose a color image sensor with green, yellow, and white pixels which are then used to calculate the red and blue color signals.  Accordingly, the claim is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698